Citation Nr: 1540521	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 videoconference hearing.


FINDINGS OF FACT

1.  The Veteran is currently service connected for four disabilities; he has a combined rating of 70 percent and a single disability rated at 40 percent or higher. 
 
2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for four disabilities: ischemic heart disease, rated at 60 percent; diabetes mellitus, type II, rated at 20 percent; tinnitus, rated at 10 percent; and residuals of a fracture of the right thumb, rated as noncompensably disabling.  The Veteran's combined rating is 70 percent.  Accordingly, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The evidence also shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not worked since 2011, and he is in receipt of Social Security Disability benefits.  

The Veteran testified during his June 2015 Board hearing that he was terminated from his employment because he was unable to do his job due to his service-connected ischemic heart disease.  The Veteran stated that he tried to look for work thereafter but was told that he would not be able to meet physical requirements for other jobs.  

The Veteran explained that he was a trained pipefitter and had additionally worked as a warehouser and machine operator in the past.  He explained that his whole career had involved physical work and that he was not allowed to do such physical work any longer.  The Veteran explained that he could not find employment doing sedentary work as he did not pass high school.  

The evidence of record supports the Veteran's contentions.  Included in the claims file is a report from Dr. R.G. in which he notes that the Veteran is unable to perform strenuous physical activities due to his ischemic heart disease.  

Following an August 2012 VA examination, the examiner indicated that the Veteran's service-connected disabilities did not prevent him from doing sedentary work.  The Veteran is shown to have reported during his examination that he was not "computer savvy."

An October 2012 letter from the Veteran's supervisor, D.H., noted that the Veteran was employed at his facility for approximately ten years and that his duty included heavy lifting and labor intensive work.  D.H. noted that, given the Veteran's medical restrictions, the Veteran could not perform his previous duties.  

In a November 2012 letter from the Veteran's physician P.Y-W., it was noted that the Veteran had a bypass graft in August 2010 and had not been able to work since his bypass surgery in his strenuous job.  

The evidence clearly shows that the Veteran is prevented from doing physical work, including the kind he has historically performed.  With regard to sedentary labor, when considering the Veteran's education, his work history, and his service-connected disabilities, the Board finds it difficult to conceive of an occupation he could secure or follow.  The Veteran credibly has reported that he failed high school and had worked in labor intensive jobs for his whole adult life.  Thus, while he may physically be able to perform sedentary labor, he is unlikely to be able to secure or follow a job based on his educational and vocational history.

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted. 





	(CONTINUED ON NEXT PAGE)



ORDER

A TDIU is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


